DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species I, figures 1-11, 14 and 15 and claims 1-16 in the reply filed on 10/14/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 and 8-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-13 of U.S. Patent No. 10,842,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of US Pat No 10,842,090 B2 encompass all of the structure and subject matter as the above claims in the instant application.
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,842,090 B2 in view of Robb (WO 00/30760).
Re claim 5, US Pat No 10,842,090 teaches all of the claimed invention but does not teach the copper comprises a layer of copper applied to a non-copper surface.
However, Robb teaches the copper comprises a layer of copper allied to a non-copper surface (Robb – p. 5, lines 13-25).
The substitution of one known element (copper in Robb) for another (copper as shown in US Pat No 10,842,090) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the copper shown in Robb would have yielded predictable results, namely, allowing fluid to pass through the outlet in US Pat No 10,842,090 while limiting root intrusion.
Re claim 15, US Pat No 10,842,090 teaches all aspects of the claimed invention but does not explicitly teach the copper is disposed at least in part at the emitter outlet.
However, Robb teaches the copper is disposed at least in part at the emitter outlet (p. 4, lines 35-36).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the copper of US Pat No 10,842,090 at least in part at the emitter outlet as taught by Robb to discourage root intrusion (Robb – p. 4, lines 35-36).
Claims 7, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,842,090 B2 in view of Robb (WO 00/30760).
Re claims 7 & 14, US Pat No 10,842,090 teaches all aspects of the claimed invention but not teach the body comprises:
a first housing portion defining the inlet;
a second housing portion coupled to the first housing portion, the second housing portion defining the emitter outlet; and
a diaphragm disposed between the first housing portion and the second housing portion.
However, Mari shows the body (Mari – Fig. 1, 1) comprises:
a first housing portion (see annotated figure) defining the inlet (right arrow);
a second housing portion (see annotated figure) coupled to the first housing portion, the second housing portion defining the emitter outlet (Mari – 5); and
a diaphragm (Mari – 3) disposed between the first housing portion and the second housing portion.
It would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the body of US Pat No 10,842,090 include a first housing portion, second housing portion and diaphragm as taught by Mari to regulate the flow through the emitter body (Mari – abstract).
Re claim 16, US Pat No 10,842,090 B2 discloses all aspects of the claimed invention but does not teach the body comprises a rim about a perimeter of the body, the rim configured for mounting to the inner surface of the supply tube.
However, Mari shows a rim (see annotated figure) about a perimeter of the body (1), the rim configured for mounting to the inner surface of the supply tube (2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the body of US Pat No 10,842,090 include a rim as taught by Mari to provide appropriate space for the outlet bath (US Pat No 10,842,090 B2 – col. 12, lines 44-46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mari (US Pub No 2006/0163388 A1) in view of Robb (WO 00/30760).
Re claims 1, 8 & 16, Mari shows an irrigation system (Fig. 1) comprising: 
a supply tube (2) having an interior which is capable of supplying fluid and having a wall defining a plurality of tube outlets (8) extending therethrough; 
a plurality of drip emitters (paragraph 0004) mounted to the wall within the interior of the supply tube, each drip emitter (Fig. 1) being associated with one of the plurality of tube outlets (8); 
at least one drip emitter (Fig. 1) comprising: 
a body (1) defining an inlet (right arrow) and an emitter outlet (5) downstream of the inlet; 
a first flow path (9) extending through the body from the inlet to the emitter outlet; 
the body having a rim (see annotated figure) engaging the wall of the supply tube within the interior of the supply tube to form an outlet bath (7) within the supply tube (2) defined by a space between the body (1) and the wall of the supply tube (2), the outlet bath (7) being downstream of the emitter outlet (5) and upstream of the associated tube outlet (8).
Mari does not teach copper disposed at the outlet bath and the body along at least part of a second flow path between the emitter outlet and the associated tube outlet, and limiting root intrusion into the outlet bath; wherein the copper does not result in flow compensation.
However, Robb teaches copper (Fig. 5C, 40; p. 5, lines 13-25) disposed in an outlet bath and the body along at least part of a second flow path between the emitter outlet and the associated tube outlet, and limiting root intrusion into the outlet bath; wherein the copper does not result in flow compensation (p. 4, lines 35-36).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the outlet bath of Mari include copper as taught by Robb to discourage root intrusion (Robb – p. 4, lines 35-36).

    PNG
    media_image1.png
    622
    819
    media_image1.png
    Greyscale

Re claims 2 & 15, Mari as modified by Robb teaches the copper is disposed at least in part at the emitter outlet (Robb – p. 4, lines 35-36).
Re claim 3, Mari as modified by Robb shows the rim (see annotated figure) of the at least one drip emitter extends from the body (Mari – 1) about the perimeter of the outlet bath (Mari – 7); and
the rim (see annotated figure) being in sealing engagement with the wall of the supply tube (Mari – 2) within the interior of the supply tube (Mari – 2) to form the outlet bath (Mari – 7).
Re claim 4, Mari as modified by Robb shows the copper comprises a copper containing metal plate (Robb – Fig. 5C, 40).
Re claims 5 & 9-11, Mari as modified by Robb teaches the copper comprises a layer of copper allied to a non-copper surface (Robb – p. 5, lines 13-25).
Re claims 6 & 13, Mari as modified by Robb shows the at least one drip emitter further comprises a check valve (Mari – Fig. 1, 3) downstream of the inlet and upstream of the emitter outlet (Mari – 5).
Re claims 7 & 14, Mari as modified by Robb shows the body (Mari – Fig. 1, 1) comprises:
a first housing portion (see annotated figure) defining the inlet (right arrow);
a second housing portion (see annotated figure) coupled to the first housing portion, the second housing portion defining the emitter outlet (Mari – 5); and
a diaphragm (Mari – 3) disposed between the first housing portion and the second housing portion.
Re claim 12, Mari as modified by Robb teaches the copper comprises a metal layer of copper (Robb – p. 5, line 25) flashed to the body (Robb – line 13). 
As to the recited process of flashing such is a product-by-process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2113). Further, it is well known in the art to add metal flashing over a non-metal material.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752